Per Curiam.
Respondent was admitted to practice by this Court in 1986. He maintained an office for the practice of law in Virginia, where he was admitted in 1978.
By order of revocation entered upon respondent’s consent, effective August 31, 2005, the Virginia State Bar Disciplinary Board revoked respondent’s license to practice law. In his consenting affidavit, respondent admitted to twice appearing on behalf of a client in federal court in Virginia while he was suspended from practice in that state for failure to comply with continuing legal education requirements. He also made apparently misleading statements to the court regarding his status. Respondent also admitted that the Virginia bar was aware of allegations that he had allegedly threatened to burn down a house, *916which resulted in the issuance of a protective order, and that he was allegedly involved in separate incidents of the unauthorized taking of certain personal property.
Petitioner moves for an order imposing reciprocal discipline (see 22 NYCRR 806.19). Respondent has not appeared in response to the motion. We grant the motion and further conclude that respondent should be reciprocally disbarred (see e.g. Matter of Weiss, 261 AD2d 708 [1999]).
Mercure, J.E, Crew III, Peters, Mugglin and Kane, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is disbarred, and his name is stricken from the roll of attorneys of the State of New York, effective immediately; and it is further ordered that respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; respondent is forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority; or to give to another an opinion as to the law or its application, or any advice with relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of disbarred attorneys (see 22 NYCRR 806.9).